Citation Nr: 1433447	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-19 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression and anger.  

2.  Entitlement to service connection for right Achilles tendon tear, to include as secondary to service-connected bilateral pes planus.  

3.  Entitlement to service connection for left Achilles tendon tear, to include as secondary to service connection bilateral pes planus.  

4.  Entitlement to disability compensation under 38 U.S.C.A. § 1151 for additional disability as a result of treatment for right Achilles tendonitis at the Detroit VA Medical Center in February 2006.  

5.  Entitlement to a rating higher than 40 percent for degenerative arthritis of the lumbar spine with radiculopathy.

6.  Entitlement to a rating higher than 10 percent for bilateral pes planus.

7.  Entitlement to a rating higher than 10 percent for right knee patellofemoral pain syndrome.  

8.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability.  


REPRESENTATION

Veteran represented by:  J. Michael Woods, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1996 to October 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2008 and August 2010 of a Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In October 2009, the Veteran appeared at the RO and testified at a hearing before a Decision Review Officer; a transcript of the hearing is of record. 

In an August 2012 rating decision, the RO denied service connection for PTSD to include neuropsychological signs.  The Veteran was notified of this decision in August 2012 but did not initiate an appeal of the decision; therefore, given that this issue was adjudicated separately from the psychiatric disability claim on appeal and was not appealed to the Board, it is not for appellate consideration.  

In May 2014, the Board received additional pertinent evidence in the form of two private medical opinions.  The records were accompanied by a statement dated in May 2014 from the Veteran's representative, waiving initial RO review of the evidence, in accordance with 38 C.F.R. § 20.1304.

The reopened claim of service connection for a psychiatric disability other than PTSD, the claims of service connection for right and left Achilles tendon tears, the claim for disability compensation under 38 U.S.C.A. § 1151 for additional disability as a result of treatment for right Achilles tendonitis in February 2006, the claims for a higher rating for a lumbar spine disability, bilateral pes planus, and right knee patellofemoral pain syndrome, and the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ, or RO).


FINDINGS OF FACT

1.  A September 2007 rating decision denied the Veteran's claim of service connection for a psychiatric disability including depression and anger, finding essentially that there was no competent evidence linking his current diagnosis of depression to his military service; after the Veteran was notified of the adverse determination and of his procedural and appellate rights in September 2007, the Veteran did not appeal the rating decision, nor was new and material evidence received within one year.

2.  Evidence received since the September 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability including depression and anger and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disability other than PTSD, to include depression and anger, may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Initially, it is noted that as the Board's decision to reopen the claim of service connection for a psychiatric disability other than PTSD, to include depression and anger, is favorable to the Veteran, no further action is required to comply with the VCAA.

II. Procedural History and Evidence Previously Considered

A September 2007 rating decision denied the Veteran's claim of service connection for a psychiatric disability to include depression and anger on the basis that there was no competent evidence linking his current diagnosis of depression to his military service.  In a letter, dated in September 2007, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by notifying the RO of his intention within one year from the date of the letter.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the September 2007 rating decision became final by operation of law, except the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The evidence of record at the time of the September 2007 rating decision included the following records.  Service department records showed that the Veteran served on active duty from September 1996 to October 1998.  Service treatment records showed no complaints or diagnosis of a psychiatric disability except that in February 1998 he was seen in consultation for stress (he had concerns about going with his unit on a 4-week training mission in the middle of such factors as his current divorce, new job position and illness of his parents).  The psychologist found that the Veteran's emotional condition did not warrant his remaining at Ft. Sill, and it was noted that the Veteran would be scheduled for follow up counseling upon his return from field training.  There was no follow up conducted.  After service, the Veteran was initially seen at the VA in May 2005 in connection with depression over losing his mother and cocaine use.  Thereafter, he was hospitalized on at least three occasions - in September 2005, January 2006, and May 2007 - for various psychiatric complaints, with different diagnoses (PTSD, depressive disorder, and bipolar disorder).  In an April 2007 VA examination report, the examiner diagnosed depression disorder and opined with rationale that it was not at least as likely as not that the Veteran's diagnosed disability was related to military service.  

III. Current Claim to Reopen

As the unappealed September 2007 rating decision is final based on the evidence then of record, new and material evidence is required to reopen the claim.  38 U.S.C.A. §§ 5108, 7105.

Where, as here, a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been presented.  Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdiction responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

"New evidence" means existing evidence not previously submitted to agency decision makers; "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

For additional evidence to be new and material, it must relate to an unestablished fact necessary to substantiate the claim. 

The records received since the September 2007 rating decision consist of VA and private medical records.  VA outpatient records show continued treatment for complaints related to major depressive disorder, depression, bipolar disorder, and anxiety.  In a March 2010 report, a VA examiner diagnosed depression but did not comment upon the etiology of the disability except to remark in the report that the Veteran contended his depression was related to financial strain and physical pain.  Such evidence, although new, is essentially cumulative of that which was previously considered by the RO in September 2007. 

However, the additional evidence received also includes a recent medical opinion in which Dr. Henderson-Galligan opined in March 2014 that the Veteran's service-connected disabilities, namely, a lumbar spine disability, bilateral pes planus, tinnitus, and right knee patellofemoral pain syndrome, have caused the Veteran's depressive disorder.  She also concluded that the same service-connected disabilities more likely than not aggravated the depressive disorder.  Such evidence, when considered with the previous evidence of record in September 2007, constitutes new and material evidence to reopen the claim of service connection for a psychiatric disability to include depression and anger, particularly in light of the low threshold standard for reopening endorsed by the U.S. Court of Appeals for Veterans Claims in Shade v. Shinseki, 24 Vet. App. 110 (2010).  The evidence relates to an unestablished fact necessary to substantiate the claim, namely, a medical nexus linking the current diagnosis of depressive disorder to the Veteran's service on a secondary basis.  

In other words, the additional evidence received, viewed in the context of the evidence already of record at the time of the September 2007 rating decision, raises a reasonable possibility of substantiating the claim.  The RO previously denied the claim on the basis that there was no medical nexus between the current diagnosis and service, but the additional evidence includes competent medical evidence of a relationship between the current depressive disorder and the Veteran's disabilities that were incurred in service.  As the additional evidence received is both new and material, the claim of service connection for a psychiatric disability other than PTSD, to include depression and anger, must be reopened.


ORDER

The appeal to reopen a claim of service connection for a psychiatric disability other than PTSD, to include depression and anger, is granted.


REMAND

Prior to considering the claim of service connection for a psychiatric disability other than PTSD, to include depression and anger, on the merits, further development of the record is necessary to comply with VA's duty to assist in the development of facts pertinent to the claim.  38 C.F.R. § 3.159.  A VA examination is needed to reconcile the conflicting medical opinions regarding the etiology of the Veteran's current psychiatric disability.  The VA examiner in April 2007 concluded that it was not at least as likely as not that the Veteran's diagnosed depressive disorder was related to service.  A VA examiner in March 2010 remarked on the Veteran's contention that his depression was related to financial strain and physical pain, although the examiner did not furnish an opinion regarding the etiology of the condition.  In a private opinion dated in March 2014, Dr. Henderson-Galligan concluded that the Veteran's service-connected disabilities relating to the lumbar spine, bilateral pes planus, tinnitus, and right knee patellofemoral pain syndrome have both caused and aggravated his diagnosed depressive disorder.  

At an October 2009 RO hearing, the Veteran indicated that he stopped working in 2006 and applied for benefits from the Social Security Administration (SSA) in 2007.  He stated that his claim was subsequently denied, but he did not say when that occurred.  There is no documentation in the file to show that records from SSA, which may be relevant to the claims on appeal, have been sought.  In light of VA's duty to assist the Veteran with the claims, the case must be remanded to the RO so that the SSA decision and associated medical records may be obtained and incorporated into the claims file.  38 U.S.C. § 5103A.

Also at the 2009 hearing, the Veteran's indicated that he initially suffered a painful right Achilles in February 2006 and reported to the urgent care center at the Detroit VAMC the next day.  He described swelling from his ankle to the calf muscle, and said that after an X-ray he was released with a diagnosis of sprain.  He contends that his diagnosis of a right ankle sprain was in error and that he should have been diagnosed with a right Achilles tendon tear, as was eventually shown by MRI a year later.  Following the correct diagnosis, he asserted that he was placed in a cast up to his thigh to immobilize his whole leg because it was too late to undergo surgery.  He claimed that he was told he would always have significant pain in his heel and swelling because the injury was not properly handled from the onset.  A preliminary review of the VA outpatient records does not show what the Veteran has testified to in regard to his right Achilles tendon injury, misdiagnosis, and follow up care (except a February 2007 MRI was supplied by the Veteran).  As it appears that not all VA records have been obtained, the RO should seek to ensure the record is complete.  

A October 2006 VA neurological examination report indicates that the Veteran was presently unemployed, not having worked since January 2006, and was also currently in "Vocational Rehabilitation."  In January 2013, the Veteran applied for an advance from the Vocational Rehabilitation Revolving Fund, and a VA rehabilitation counselor certified that the Veteran was receiving vocational rehabilitation services at that time.  It does not appear that the RO has attempted to obtain the Veteran's VA vocational rehabilitation records, which could be relevant to the claims, particularly the TDIU claim.

While on a May 2005 VA outpatient visit to the psychiatry clinic, the Veteran reported that after his discharge from the military, he saw a private psychiatrist in 2002, who prescribed Zoloft.  He added that the same psychiatrist later changed his diagnosis to bipolar disorder.  The Veteran should be requested to furnish records from this private health care provider, or submit a medical release for the VA to obtain them on his behalf.  

In regard to the right and left Achilles tendon tear claims, the Veteran testified at his October 2009 hearing that a VA podiatrist indicated to him that his bilateral Achilles tendon tears were directly related to his service-connected bilateral pes planus.  It is also noted that service treatment records show the Veteran was seen on more than one occasion for heel pain, and it is not clear whether this is attributable solely to pes planus alone or to other disability to include an Achilles condition.  As the evidence of record is insufficient to decide the claim, a VA medical examination and a medical opinion are needed.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Secure from the SSA all records pertaining to the Veteran's application for SSA disability benefits, including a copy of the determination on his claim and all records considered.  If the records are unavailable because they have been irretrievably lost or destroyed, it should be so certified for the record (along with an explanation for their unavailability). 

2.  Obtain for association with the claims file, all VA inpatient and outpatient records pertaining to the evaluation and treatment of the Veteran for a right ankle/Achilles tendon disability at the urgent care center at the Detroit VAMC in or about February 2006 and about a year later when the Veteran testified to having had a cast placed on his leg up to his thigh.  The search for records should encompass all retired records storage facilities where the records may have been transferred.  If the records are unavailable because they have been irretrievably lost or destroyed, it must be so certified for the record (along with an explanation for their unavailability). 

3.  Obtain the Veteran's VA Vocational Rehabilitation folder for association with the claims file.  If the records are unavailable because they have been irretrievably lost or destroyed, it should be so certified for the record (along with an explanation for their unavailability). 

4.  Request the Veteran to furnish treatment records from the private psychiatrist he initially saw in 2002, who reportedly prescribed Zoloft for him and later changed his diagnosis to bipolar disorder.  Alternatively, he should provide the RO with a medical release, authorizing VA to obtain such records on his behalf.  

5.  After receipt and review of the foregoing requested records from the Social Security Administration, VA, Veteran, the RO should determine if a medical opinion is necessary to decide the claim for disability compensation under 38 U.S.C.A. § 1151 for additional disability as a result of treatment for right Achilles tendonitis in February 2006, the claims for a higher rating for a lumbar spine disability, bilateral pes planus, and right knee patellofemoral pain syndrome, and the claim for a TDIU rating.  

If so, the claims file should be sent to a VA examiner for an opinion relative to whether there was any additional disability as a result of treatment in 2006 for right Achilles tendonitis (due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, etc.), and/or for a determination of the current nature and severity of the aforementioned service-connected disabilities, and the impact of all the Veteran's service-connected disabilities upon his ability to secure and maintain substantially gainful employment.  The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Afford the Veteran an appropriate VA examination to determine the likely etiology of his currently diagnosed right and left Achilles tendon disabilities.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of the record, the examiner must provide an opinion that responds to the following: 

(a).  What is the most likely etiology for the Veteran's right and left Achilles tendon disabilities?  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disabilities were incurred or aggravated during his period of military service from September 1996 to October 1998, given that service treatment records document complaints of heel pain therein? 

(b).  If the opinion in (a) is negative, is it at least as likely as not (a 50 percent or greater probability) that right and left Achilles tendon disabilities are proximately due to or the result of his service-connected bilateral pes planus?  

(c).  If the opinion in (b) is negative, is it at least as likely as not (a 50 percent or greater probability) that right and left Achilles tendon disabilities were aggravated by (increased in severity due to) the service-connected bilateral pes planus?  

[The term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of the Achilles tendon disabilities beyond the natural clinical course and character of the conditions as contrasted to a temporary worsening of symptoms.]

A complete rationale for all opinions must be provided.

7.  Afford the Veteran a VA psychiatric examination to reconcile the differing medical opinions of record concerning the likely etiology of his currently diagnosed depressive disorder.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination/interview of the Veteran and review of the record, the examiner must provide an opinion that responds to the following: 

(a).  What is the most likely etiology for the Veteran's current psychiatric disability?  Specifically, is it at least as likely as not (a 50 percent or greater probability) that such disability was incurred or aggravated during his period of military service from September 1996 to October 1998, given that service treatment records document that he was seen for complaints related to stress in February 1998?  

(b).  If the opinion in (a) is negative, is it at least as likely as not (a 50 percent or greater probability) that the current psychiatric disability is proximately due to or the result of service-connected disability, to include the lumbar spine disability, bilateral pes planus, and right knee patellofemoral pain syndrome?  

(c).  If the opinion in (b) is negative, is it at least as likely as not (a 50 percent or greater probability) that the current psychiatric disability is aggravated by (increased in severity due to) the service-connected disabilities?

The examiner is asked to reconcile the contradictory opinions of record, to include the opinion offered by the VA examiner in April 2007 (finding that it was not likely that the Veteran's depressive disorder was related to service) and the opinion of Dr. Henderson-Galligan in March 2014 (concluding that the Veteran's service-connected disabilities both caused and aggravated the depressive disorder), as well as the remark of the VA examiner in March 2010 that the Veteran contended his depression was related in part to physical pain.  

[The term "aggravation" means a permanent increase in the underlying disability, that is, an irreversible worsening of the Achilles tendon disabilities beyond the natural clinical course and character of the conditions as contrasted to a temporary worsening of symptoms.]

A complete rationale for all opinions must be provided.

8.  The RO should then review the record, and readjudicate (de novo) the claim of service connection for a psychiatric disability other than PTSD to include depression and anger, the claims of service connection for right and left Achilles tendon tears, the claim for disability compensation under 38 U.S.C.A. § 1151 for additional disability as a result of treatment for right Achilles tendonitis in February 2006, the claims for a higher rating for a lumbar spine disability, bilateral pes planus, and right knee patellofemoral pain syndrome, and the claim for a TDIU.  If any remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


